Citation Nr: 1004536	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-13 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on January 
24, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  He served in Vietnam and his awards include 
the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  

In December 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the file.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private 
hospital on January 24, 2008 were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health.  

2.  The Veteran has a total disability permanent in nature 
from a service-connected disability.  

3.  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on January 
24, 2008 have been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the 
VCAA and its implementing regulations are not applicable.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  In April 
2008, the VAMC wrote to the Veteran and told him what was 
needed to substantiate his claim, what evidence he was 
expected to provide and what evidence VA would develop.  In 
this case, because the claim is being granted, the Veteran 
was not prejudiced by any failure of notice or development 
of the case.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; 
(2) such care or services were rendered to a Veteran in need 
thereof 
        (A) for an adjudicated service-connected disability, 
        (B) for a non service-connected disability associated 
with and held to be aggravating a service-connected 
disability, 
        (C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or 
        (D) for any illness in the case of a Veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the 
return to such course of training; and, 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 
38 C.F.R. § 17.120 (2009).  

The Court has affirmed that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

There is no dispute that the second requirement has been 
met.  An August 2007 rating decision determined that the 
Veteran was permanently and totally disabled as of October 
2006.  

The RO denied the claim on the basis that the private 
medical services were not required by an emergency.  What 
constitutes a medical emergency is not further explained in 
the law, section 1728, or implementing regulation, section 
17.120.  However, parallel provisions of the Veterans 
Millennium Health Care and Benefits Act and its implementing 
regulations are informative.  That Act essentially defines 
an emergency as being of such a nature that a prudent 
layperson reasonably expects delay in seeking immediate 
medical attention would be hazardous to life or health.  
38 U.S.C.A. § 1725(f)(1)(B) (West 2002).  The implementing 
regulation requires that the initial evaluation or treatment 
must be for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part).  38 C.F.R. § 38 C.F.R. 
§ 17.1002(b) (2009).  

The law and regulations must be construed as a congruent 
whole.  It simply makes no sense to construe an emergency 
more liberally for the reimbursement of treatment of non-
service-connected disabilities than for the treatment of 
disabilities of veterans who have permanent and total 
service-connected disabilities.  Thus, what constitutes an 
emergency for the purposes of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 is not to be determined as a medical 
question weighed after medical testing and examination but 
by the standard of what would a reasonable lay person do 
under the circumstances.  

In this case, the private hospital record is rather sketchy.  
It shows the Veteran came in at 2:15 PM on January 24, 2008.  
His chief complaint was abdominal pain.  He felt bloated for 
3 days.  He had normal bowel movements.  He denied vomiting 
or diarrhea.  He ate a normal breakfast that day.  Abdominal 
bloating was diagramed.  The severity was listed as mild.  
Physical examination disclosed a soft abdomen with positive, 
normal bowel sounds.  There was no organomegaly, pulsatile 
mass, or abdominal bruit.  Other findings were essentially 
negative.  The clinical impression was acute abdominal pain.  
As time progressed, the Veteran felt better and he was 
discharged home.  

In December 2009, the Veteran and his wife gave sworn 
testimony at a personal hearing.  He reported that he 
experienced extreme fatigue and exhaustion.  He had pain 
from the mid-section up.  What frightened him most was the 
extreme bloatedness of his midsection; not just his belly, 
but his entire midsection.  He could not get his pants on.  
He said he had been having the symptoms for 3 to 4 days.  
The Veteran noted his service-connected diabetes and 
cardiovascular disease.  He stated that he called a VA 
medical center and received an automated response.  He left 
a message but did not receive a call back for hours.  Due to 
the severity of his symptoms, he went to a local emergency 
room approximately ten minutes and a couple of miles away, 
rather than to the emergency room at the VA medical center 
approximately a hundred miles and 2 hours away.  His wife 
verified his testimony.  

Conclusion

Initially, the Board notes that the passage of 3 or 4 days 
does not mean the condition was not an emergency.  It is not 
unusual for a person to hope that symptoms will go away or 
that they can "tough it out."  It may take a few days before 
a prudent lay person gets concerned about the symptoms.  
However, the symptoms as described by the Veteran and his 
wife on the day of hospitalization would have led a prudent 
layperson to reasonably expect that delay in seeking 
immediate medical attention would have been hazardous to 
life or health.  The Board finds this testimony to be 
credible and persuasive.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the situation was 
reasonably construed as an emergency and VA facilities were 
not reasonably available.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital on January 24, 2008 is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


